Citation Nr: 0719180	
Decision Date: 06/26/07    Archive Date: 07/05/07

DOCKET NO.  05-30 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Nashville, Tennessee


THE ISSUE

Entitlement to an effective date earlier than September 1, 
2003, for the award of additional compensation for the 
veteran's spouse.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from August 1985 to May 
1988.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 decision that awarded 
additional compensation for the veteran's spouse, effective 
September 1, 2003.  The veteran timely appealed for an 
earlier effective date.

In November 2005, the veteran testified during a hearing 
before the undersigned at the RO.


FINDINGS OF FACT

1.  In July 2002, the RO assigned a 30 percent disability 
rating for the veteran's rhino-sinusitis, effective 
January 10, 2000.  

2.  The veteran submitted a VA Form 21-686c on August 27, 
2003.

3.  The veteran did not provide proof of dependency for the 
award of additional compensation for a dependent spouse 
within one year of notice of the July 2002 rating decision. 


CONCLUSION OF LAW

The criteria for an effective date earlier than September 1, 
2003, for the award of additional compensation for a 
dependent spouse are not met.  38 U.S.C.A. §§ 1115, 5110, 
5111 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.31, 3.204, 
3.400, 3.401 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).
 
There is no outstanding evidence, and this case does not turn 
on a medical question for which an opinion would be 
necessary.

More importantly, the law, and not the facts, is dispositive 
of the claim of entitlement to an effective date earlier than 
September 1, 2003, for the award of additional compensation 
for the veteran's spouse.  Hence, the duties to notify and 
assist imposed by the VCAA are not applicable to the claim.  
Beverly v. Nicholson, 19 Vet. App. 394 (2006); Mason v. 
Principi, 16 Vet. App. 129, 132 (2002).

II.  Analysis

The veteran contends that she is entitled to an effective 
date earlier than September 1, 2003, for the award of 
additional compensation for her spouse.

In July 2002, the RO assigned a 30 percent disability rating 
for the veteran's service-connected rhino-sinusitis, 
effective January 10, 2000.  The RO notified the veteran that 
the monthly entitlement amount awarded was for a single 
veteran with no dependents, and that she was entitled to an 
additional award for dependents.  The RO notified the veteran 
that a VA Form 21-686c, Declaration of Status of Dependents, 
was needed to complete her claim.  Records indicate that VA 
Form 21-686c had been sent to the veteran at that time.  

The record does not reflect receipt of a completed VA Form 
21-686c within one year of notice of the July 2002 rating 
decision.

Veterans having a 30 percent or more service-connected 
disability may be entitled to additional compensation for a 
spouse, dependent parents, or unmarried children under 18 (or 
under 23 if attending an approved school) or when prior to 
age 18 the child has become permanently incapable of self-
support because of mental or physical defect. 38 U.S.C.A. § 
1115; 38 C.F.R. § 3.4(b)(2).

An award of additional compensation for dependents based on 
the establishment of a rating in the percentage specified by 
law for that purpose shall be payable from the effective date 
of such rating, but only if proof of dependents is received 
within one year from the date of such rating.  38 U.S.C.A. § 
5110(f).

Regarding additional compensation for dependents, the 
effective date will be the latest of the: (1) claim date; (2) 
date the dependency arises; (3) effective date of the 
qualifying disability rating provided evidence of dependency 
is received within a year of notification of such rating 
action; or (4) date of commencement of the veteran's award. 
38 C.F.R. § 3.401(b).

The "date of claim" for additional compensation for a 
dependent spouse is the date of the veteran's marriage, if 
evidence of the event is received within a year of the event; 
otherwise, the date notice is received of the dependent's 
existence, if evidence is received within a year of VA's 
request.  38 C.F.R. § 3.401(b)(1).  In addition, payment of 
monetary benefits awarded may not be made for any period 
prior to the first day of the calendar month following the 
month in which the award became effective.  38 C.F.R. § 3.31. 

While a VA application for health benefits that included the 
veteran's dependent spouse was received by VA in or about 
1998, at that time the veteran's combined disability 
evaluation did not meet the minimum statutory requirement for 
an award of additional compensation for a dependent spouse.  
See 38 U.S.C.A. § 5110(g).

As to each of the four possible effective dates delineated in 
38 C.F.R. § 3.401(b), the RO received the veteran's claim for 
additional compensation for a dependent spouse (VA Form 21-
686c) on August 27, 2003.  The date that dependency arose was 
the date of their marriage-i.e., July [redacted], 1993.  The 
effective date when the veteran's disability rating was 
increased to at least 30 percent was January 10, 2000.  
Finally, pursuant to 38 C.F.R. § 3.31, the date of the 
veteran's award for additional compensation for her spouse as 
a dependent was September 1, 2003.  Accordingly, the 
effective date for the award of additional compensation for a 
dependent spouse is the latest of the four aforementioned 
dates-i.e., September 1, 2003.

The veteran argues that VA already had evidence of the 
existence of her dependent spouse, satisfying 38 C.F.R. 
§ 3.204 (2006).  That regulation provides that VA will accept 
the statement of a claimant as proof of marriage, so long as 
the full name and Social Security number of the spouse, and 
date and place of the marriage are stated.  Those details are 
not in the record prior to the September 2003 receipt of VA 
Form 21-686c.

The veteran also argues that VA Form 21-686c is misleading 
because it does not specify that it should be completed and 
returned to VA within one year.  However, the July 30, 2002, 
award letter (to which 686c was an attachment) sent to the 
veteran specifies, on the bottom of page 2, that VA Form 21-
686c is needed to complete a claim for additional 
compensation for dependents; the following paragraph, at the 
top of page 3, specifically states that the evidence must be 
received within one year for benefits to commence from the 
date of claim.  This information is sufficiently clear that 
an exemption from the timeliness requirement would not be 
appropriate.



Because proof of the veteran's dependent spouse was not 
received within one year from the date of the July 2002 award 
letter, the veteran is not entitled to an effective date 
earlier than September 1, 2003, for the award of additional 
compensation for a dependent spouse.


ORDER

An effective date earlier than September 1, 2003, for the 
award of additional compensation for a dependent spouse is 
denied.  




____________________________________________
J. E. DAY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


